Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 1 of 12 PageID #: 196




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and §
  others similarly-situated,            §
                                        §
              Plaintiff,                §
                                        §                CIVIL ACTION NO. 4:18-cv-00341
  v.                                    §
                                                         Judge Mazzant/Magistrate Judge Craven
                                        §
  REVIVAL HOME HEALTHCARE §
  SERVICES, INC. and SYLVESTER C. §
  UDEZE,                                §
                                        §
            Defendants                  §


                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

         The above-entitled and numbered civil action was heretofore referred to United States

  Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On March 12, 2019, the

  Magistrate Judge issued a Report and Recommendation, recommending Plaintiff’s First Stage

  Motion for Notice to Potential Plaintiffs and Conditional Certification (Dkt. # 11) be granted.

  Defendants Revival Home Healthcare Services, Inc. and Sylvester C. Udeze (“Defendants”) filed

  objections to the Report and Recommendation. The Court conducts a de novo review of the

  Magistrate Judge’s findings and conclusions.

                                     FACTUAL BACKGROUND

         This is a collective action for alleged violations of the Fair Labor Standards Act (“FLSA”),

  29 U.S.C. §201 et. seq. Plaintiff Ryan Kaiser (“Plaintiff”) and potential opt-in plaintiffs are current

  and former home health aides employed by Defendants. Plaintiff alleges Plaintiff and potential opt-in

  plaintiffs were (1) compensated on an hourly basis for on-the-clock hours worked, (2) required to
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 2 of 12 PageID #: 197



  work in excess of 40 hours in certain workweeks between September 1, 2015, and the present, and

  (3) not paid overtime premiums for on-the-clock overtime hours worked. According to Plaintiff,

  these similarly situated employees and former employees of Defendants worked overtime but did not

  receive overtime compensation for their overtime work. (Dkt. # 1, ¶¶ 1-2, 17-31).

         According to the complaint, Plaintiff was employed by Defendant as a home health aide,

  providing companionship services, from February 2016 to November 2017, and he regularly worked

  more than forty hours a week during that time. Id., ¶ 4. Plaintiff alleges the “precise size and the

  identity of the Putative Class Members should be ascertainable from the business records, tax records

  and/or employee or personnel records of Defendants.” Id., ¶ 7. Under the “Collective Action

  Allegations” section of the complaint, Plaintiff alleges the “number and identity of other plaintiffs

  yet to opt-in and consent to be party plaintiffs may be determined from the records of Defendants,

  and potential class members may be easily and quickly notified of the pendency of this action. These

  employees are victims of Defendants’ unlawful compensation practices and are similarly situated to

  Plaintiff in terms of job duties, pay, and employment practices.” Id., ¶ 36.

         According to the complaint, potential collective action members may be informed of this

  pendency of this collective action through direct mail, email, and office posting. Id., ¶ 37. Plaintiff

  states he is aware of current and former employees of the Defendants that have been affected by the

  Defendants’ policies and practices complained of in this action. Id. Plaintiff alleges Defendants’

  failure to pay overtime compensation as required by the FLSA results from a generally applicable,

  systematic policy and practice and is not dependent on the personal circumstances of any individual

  employee. Id., ¶ 38. Thus, according to the complaint, Plaintiff and the other home health aides are

  similarly situated employees. Id. Plaintiff alleges the specific job titles or precise job requirements


                                                    2
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 3 of 12 PageID #: 198



  of the similarly situated employees do not prevent collective treatment; all employees, regardless of

  their precise job requirements or rates of pay, are entitled to be properly compensated for all hours

  worked in excess of 40 hours per week at the overtime rate; and, although the issue of damages may

  be individual in character, “there is no detraction from the common nucleus of liability facts.” Id.

          Plaintiff further alleges there are questions of fact and law common to the class that

  predominate over any questions affecting only individual members. Id., ¶ 39. According to the

  complaint, the questions of fact and law common to the class arising from Defendants’ actions

  include, without limitation, the following: (1) whether Plaintiffs were covered non-exempt hourly

  employees; (2) whether Plaintiffs were compensated for all hours worked; (3) whether Plaintiffs

  worked more than 40 hours per week; (4)whether Plaintiffs were compensated at 150% of their

  regular rate for all hours worked in excess of 40 hours in any and all weeks; (5) whether Defendants’

  practices accurately account for the time Plaintiffs actually were working; (6) whether Defendants’

  compensation policy and practice is illegal; and (7) whether Defendants had a policy and practice

  of willfully failing to compensate employees for overtime. Id. Plaintiff alleges these common

  questions “predominate over any questions affecting only individual persons, and a collective action

  is superior, with respect to considerations of consistency, economy, efficiency, fairness, and equity,

  to other available methods for the fair and efficient adjudication of the federal law claims.” Id., ¶ 40.

          Plaintiff further alleges his claims are “typical of those of the similarly situated employees

  in that these employees have been employed in the same or similar positions as the Collective Action

  Representative and were subject to the same or similar unlawful practices as the Collective Action

  Representative and reported to the same managers.” Id., ¶ 41. Plaintiff alleges a collective action is

  the appropriate method for the fair and efficient adjudication of this controversy because the


                                                     3
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 4 of 12 PageID #: 199



  presentation of separate actions by individual similarly situated current or former employees could

  create a risk of inconsistent and varying adjudications, establish incompatible standards of conduct

  for Defendants, and/or substantially impair or impede the ability of collective action members to

  protect their interests. Id., ¶ 42. In addition, Plaintiff alleges the maintenance of separate actions

  would place a substantial and unnecessary burden on the courts and could result in inconsistent

  adjudications, whereas a single collective action can determine, with judicial economy, the rights of

  all collective action members. Id., ¶ 43.

                                 PROCEDURAL BACKGROUND

         On September 28, 2018, Plaintiff served his First Set of Requests for Admission to

  Defendants (“Plaintiff’s Requests for Admission”). Defendants’ response was due on October 29,

  2018, but no response was provided. Plaintiff filed his First Stage Motion for Notice to Potential

  Plaintiffs and Conditional Certification on November 2, 2018, relying solely on the deemed

  admissions. Plaintiff’s motion seeks conditional certification of and supervised notice to home health

  aides who worked for Defendants over the last three years and who worked overtime hours for which

  they were not compensated at the rate of time and one-half their regular hourly rate.

         Defendants filed a motion to withdraw admissions on November 15, 2018. On January 2,

  2019, the Magistrate Judge denied Defendants’ motion, finding the unanswered admissions were

  deemed admitted. (Dkt. # 17). The Magistrate Judge held a hearing on Plaintiff’s motion for notice

  and conditional certification on February 27, 2019.

                              REPORT AND RECOMMENDATION

         On March 12, 2019, the Magistrate Judge entered a Report and Recommendation,

  recommending Plaintiff’s motion for notice to potential plaintiffs and conditional certification be


                                                    4
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 5 of 12 PageID #: 200



  granted. The Magistrate Judge first noted Defendants’ answer admitted certain allegations that are

  relevant to the issue of whether to allow conditional certification (i.e., whether there has been a

  minimal showing by the plaintiff that there is a reasonable basis for crediting the assertions that

  aggrieved individuals exist; that those aggrieved individuals are similarly situated to the plaintiff in

  relevant respects given the claims and defenses asserted; and that those individuals want to opt-in

  to the lawsuit).

         Further considering the deemed admissions, the Magistrate Judge concluded Plaintiff has met

  his burden at the notice stage of demonstrating there is a reasonable basis for crediting their claims

  that aggrieved individuals exist. R&R at 11. The Magistrate Judge next considered whether those

  aggrieved individuals are similarly situated to the plaintiff in relevant respects given the claims and

  defenses asserted. Id. at 12. She concluded Plaintiff has made the necessary “modest factual

  showing” sufficient to demonstrate he and potential plaintiffs together were victims of a common

  policy or plan that violated the law. Id. at 13. Finally, the Magistrate Judge held Plaintiff has shown

  there likely are others who seek to opt-in to this litigation. Id. Having found Plaintiff fulfilled the

  three requirements for collective action certification, the Magistrate Judge concluded notice should

  issue and approved Plaintiff’s proposed Notice and Consent Forms. Id.

                                             OBJECTIONS

         In their objections, Defendants assert Plaintiff’s motion was “granted solely based on the

  deemed admissions, without Plaintiff providing any actual evidence to support its baseless

  allegations.” (Dkt. # 21 at 2). Defendants argue “Plaintiff’s allegations that there are other

  employees of Defendant that are similarly situated are false.” Id. at 3. According to Defendants,

  there is a good faith dispute as to the truth of several matters made the subject of the deemed


                                                     5
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 6 of 12 PageID #: 201



  admissions. Id. at 4. Defendants assert they will “also show that most of the issues inadvertently

  deemed admitted were previously denied by Defendants in their Original Answer.” Id.

                                          DE NOVO REVIEW

  Applicable law

         The FLSA requires covered employers to compensate nonexempt employees at overtime rates

  for time worked in excess of statutorily defined maximum hours. 29 U.S.C. § 207(a). Section 216(b)

  of the FLSA gives employees the right to bring an action on behalf of themselves, as well as “other

  employees similarly situated” for violations of the FLSA. 29 U.S.C. § 216(b). “Under § 216(b),

  district courts have the discretionary power to conditionally certify collective actions and authorize

  notice to potential class members.” Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990,

  994 (E.D. Tex. 2011).

         While the Fifth Circuit has not specifically addressed the meaning of “similarly situated” in

  this context, “[t]wo approaches are used by courts to determine whether collective treatment under

  § 216(b) is appropriate: (1) the two-stage class certification set forth in Lusardi v. Xerox, Corp., 118

  F.R.D. 351 (D. N.J. 1987); and (2) the ‘Spurious Class Action’ method outlined in Shushan v. Univ.

  of Colorado, 132 F.R.D. 263 (D. Colo. 1990).” Cripe v. Denison Glass Mirror, Inc., 2012 WL

  947455, at *3 (E.D. Tex. Jan 27, 2012), report and recommendation adopted, 2012 WL 947362

  (E.D. Tex. Mar. 20, 2012). “The Lusardi two-stage approach is the prevailing standard among

  federal courts,” Tice, 826 F. Supp. 2d at 994 (citations omitted), and the standard predominantly used

  in this District. See Halleen v. Belk, Inc., 2016 WL 5118646, at *2 (E.D. Tex. 2016); Miranda v.

  Mahard Egg Farm, Inc., 2016 WL 1704861, at *1 (E.D. Tex. 2016); Stier v. Great Plains Nat'l

  Bank, 2016 WL 1572194, at *1 (E.D. Tex. 2016). The Magistrate Judge used the Lusardi two-stage


                                                     6
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 7 of 12 PageID #: 202



  approach. R&R at 3.

         Under Lusardi, “certification for a collective action under § 216(b) is divided into two stages:

  (1) the notice stage; and (2) the merits stage.” Id. “At the notice stage, the district court makes a

  decision—usually based only on the pleadings and any affidavits which have been

  submitted—whether notice of the action should be given to potential class members.” Mooney v.

  Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995), overruled on other grounds by Desert

  Palace, Inc. v. Costa, 539 U.S. 90 (2003).

         Because the Court has minimal evidence before it at the notice stage, “the determination is

  made using a fairly lenient standard requiring nothing more than substantial allegations that the

  putative class members were victims of a single decision, policy or plan.” Tice, 826 F. Supp. 2d at

  995. “Notice is appropriate if the court concludes that there is ‘some factual nexus which binds the

  named plaintiffs and potential class members together as victims of a particular alleged [policy or

  practice].’” Allen v. McWane, Inc., 2006 WL 3246531, at *2 (E.D. Tex. 2006). “If the first step [of

  the Lusardi approach] is satisfied, the court conditionally certifies a class; and the action proceeds

  as a collective action during discovery.” Sedtal v. Genuine Parts Co., 2009 WL 2216593, at *3 (E.D.

  Tex. 2009). At the second stage, often referred to as the merits or opt-in stage, the court may

  readdress whether the class is similarly situated. Mooney, 54 F.3d at 1214.

  Discussion

         The matter before the Court is in the notice stage. According to the Magistrate Judge, Plaintiff

  bears the burden at the notice stage and must provide competent evidence to show that a similarly

  situated group of potential plaintiffs exists. R&R at 4 (citing Casanova v. Gold’s Texas Holdings

  Group, Inc., 2014 WL 6606573, *2 (W.D. Tex. November 19, 2014)). As noted by the Magistrate


                                                    7
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 8 of 12 PageID #: 203



  Judge, “[a]t the notice stage, ‘the [similarly situated] standard requires nothing more than substantial

  allegations that the putative class members were victims of a single decision, policy, or plan.” Id.

  (quoting Gallender v. Empire Fire and Marine Ins. Co., 2007 WL 325792, at *1 (S.D. Miss. Jan.31,

  2007) (unreported) (quoting Allen, 2006 WL 3246531, at *2)). “Specifically, the first-stage test

  requires a minimal showing by the plaintiff that (1) there is a reasonable basis for crediting the

  assertions that aggrieved individuals exist, (2) that those aggrieved individuals are similarly situated

  to the plaintiff in relevant respects given the claims and defenses asserted, and (3) that those

  individuals want to opt-in to the lawsuit.” R&R at 4 (quoting Casanova, 2014 WL 6606573, at *2

  (quoting Walker v. Honghua Am., LLC, 870 F. Supp. 2d 462, 465–66 (S.D. Tex.2012) (internal

  citations and quotation marks omitted)).

         The Magistrate Judge held Plaintiff provided evidence in the form of deemed admissions that

  the putative class members (i.e. home health aides working for the Defendants) were victims of a

  single decision, policy, or plan (being paid regular pay for all hours worked over 40 hours a week).

  Specifically, Defendants have admitted the following in their deemed admissions:

         • Between September 1, 2015, and the present, Defendants employed at least twenty
           home health aides (Dkt. #11, Exh. A at Request 7);

         • Between September 1, 2015, and the present, multiple home health aides other than
           Ryan Kaiser worked in excess of 40 hours in certain workweeks (id. at Request 8);

         • Between September 1, 2015, and the present, Defendants compensated those home
           health aides at their regular hourly rate for overtime hours worked (id. at Request
           9);

         • Between September 1, 2015, and the present, Defendants’ payroll records show
           Defendants did not compensate home health aides at a rate of 1.5 times their
           regular hourly rate for all hours worked in excess of 40 hours in certain workweeks
           (id. at Request 10);



                                                     8
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 9 of 12 PageID #: 204



         • Defendants payroll records reflect that Defendants compensated home health aides
           other than Ryan Kaiser at their regular hourly rate in workweeks in which they were
           compensated for more than 40 hours (id. at Request 11).

  R&R at 8-9. According to the Magistrate Judge, the matters deemed admitted above are conclusively

  established. Id. at 11 (citing FED. R. CIV. P. 36(b) (“[a]ny matter admitted. . . is conclusively

  established unless the court on motion permits withdrawal or amendment of the admission.”)).

         The Court notes Defendants’ objections contain the same arguments made in their response

  in opposition to the motion. Defendants primarily argue for the withdrawal of their deemed

  admissions.1 They also argue that they denied in their answer all the allegations contained in the

  complaint that allege any of the Defendants’ current or former employees worked more than forty

  hours in a workweek and were not paid overtime pay for said work. Defendants further assert the

  Magistrate Judge found Plaintiff’s request was supported solely on deemed admissions. This is

  incorrect.

         Plaintiff’s motion relied only on the deemed admissions, but the Magistrate Judge did not rely

  solely on the deemed admissions. In addition to the deemed admissions, the Magistrate Judge also

  relied on Defendants’ answer, wherein Defendants admitted the following are questions of fact and

  law common to the class arising from Defendants’ actions: (1) whether Plaintiffs were covered non-

  exempt hourly employees; (2) whether Plaintiffs were compensated for all hours worked; (3) whether

  Plaintiffs worked more than 40 hours per week; (4) whether Plaintiffs were compensated at 150%

  of their regular rate for all hours worked in excess of 40 hours in any and all weeks; (5) whether



         1
           Defendants filed a motion to withdraw admissions on November 15, 2018. (Dkt. # 12). On
  January 2, 2019, the Magistrate Judge denied Defendants’ motion, finding the unanswered
  admissions were deemed admitted. (Dkt. # 17). Defendant did not appeal the Magistrate Judge’s
  decision to the undersigned.

                                                   9
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 10 of 12 PageID #: 205



  Defendants’ practices accurately account for the time Plaintiffs actually were working; (6) whether

  Defendants’ compensation policy and practice is illegal; and (7) whether Defendants had a policy

  and practice of willfully failing to compensate employees for overtime. R&R at 12 (citing Dkt. # 4,

  ¶ 39). Defendants also admitted in their answer that the “number and identity of other plaintiffs yet

  to opt-in and consent to be party plaintiffs may be determined from the records of Defendants, and

  potential class members may be easily and quickly notified of the pendency of this action; potential

  collective action members may be informed of the pendency of this collective action through direct

  mail, email, and office posting; and the common questions “predominate over any questions

  affecting only individual persons, and a collective action is superior, with respect to considerations

  of consistency, economy, efficiency, fairness, and equity, to other available methods for the fair and

  efficient adjudication of the federal law claims.” R&R at 12 (citing Dkt. # 4,¶ 36 (first sentence),¶

  37 (first sentence), ¶ 40).

         Although the evidence presented here is far from overwhelming, the Court agrees with the

  Magistrate Judge that Plaintiff has satisfied his burden at this stage of the proceedings. As the

  Magistrate Judge explained, Plaintiff does not have a heavy burden at the notice stage of the two-

  stage Lusardi analysis. There must only be a “reasonable basis” to believe that other aggrieved

  individuals exist. Black v. Settlepou, P.C., 2011 WL 609884, at *3 (N.D. Tex. 2011) (citing

  Tolentino v. C & J Spec–Rent Serv., Inc., 716 F. Supp. 2d 642, 647 (S.D. Tex. 2010) (internal

  citations omitted)). The Court agrees with the Magistrate Judge’s finding that there is a reasonable

  basis to suggest a class of similarly situated employees exists who want to opt-in to the lawsuit.

  Furthermore, should other similarly situated employees eventually be found not to exist, this issue

  may be raised at the decertification stage.


                                                   10
Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 11 of 12 PageID #: 206



         Based on the foregoing, the Court finds that Plaintiff has met the lenient burden imposed

  under the first stage for conditional certification. Furthermore, because Defendants will have the

  opportunity under stage two of Lusardi to assert a motion to decertify the collective action if, after

  discovery, they can show that the class members are not similarly situated, the Court sees no basis

  to deny Plaintiff’s motion. Tice, 826 F. Supp. 2d at 996-97.

         The Court has made a de novo review of the objections and is of the opinion that the findings

  and conclusions of the Magistrate Judge are correct and the objections are without merit as to the

  ultimate findings of the Magistrate Judge. The Court finds Plaintiff has fulfilled the three

  requirements for collective action certification and notice should issue. The Court hereby adopts the

  findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

  Accordingly, it is hereby

         ORDERED that Plaintiff’s First Stage Motion for Notice to Potential Plaintiffs and

  Conditional Certification (Dkt. # 11) is GRANTED, and the objections of Defendants

  are OVERRULED. It is further

         ORDERED the Court approves Plaintiff’s proposed Notice and Consent Forms. It is further

         ORDERED as follows: (1) Defendants must disclose to Plaintiff’s attorney the names, last

  known addresses, email addresses, and telephone numbers of potential opt-in plaintiffs within seven

  days from the entry of this Order; (2) Plaintiff is permitted to distribute the Notice and Consent

  Forms to potential opt-in plaintiffs via mail and email; (3) Potential opt-in plaintiffs will have a 60-

  day opt-in period beginning on the date Plaintiff’s counsel first mails Notice and Consent Forms to

  potential opt-in plaintiffs pursuant to this order, and any Consent Forms received by Plaintiff’s

  attorneys or postmarked by the 60th day of the opt-in period shall be filed with the Court within 7


                                                    11
    Case 4:18-cv-00341-ALM-CMC Document 23 Filed 04/22/19 Page 12 of 12 PageID #: 207


.
      days of the expiration of the opt-in period; and (4) Defendants shall post the Notice and Consent

      Forms at Defendant Revival Home Healthcare Services, Inc.’s office facility in an area that is open

      and conspicuous to home health aides.

            SIGNED this 22nd day of April, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      12
